              Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 1 of 8




1    Catherine Kilduff (CA Bar No. 256331)
     Kristen Monsell (CA Bar No. 304793)
2    Miyoko Sakashita (CA Bar No. 239639)
     CENTER FOR BIOLOGICAL DIVERSITY
3
     1212 Broadway, St. #800
4    Oakland, CA 94612
     Phone: (510) 844-7100
5    Facsimile: (510) 844-7150
     ckilduff@biologicaldiversity.org
6    kmonsell@biologicaldiversity.org
7    miyoko@biologicaldiversity.org

8    Attorneys for Plaintiffs Center for Biological Diversity
     and Turtle Island Restoration Network
9
10                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                   OAKLAND DIVISION
12
     CENTER FOR BIOLOGICAL DIVERSITY,                    Case No. 19-cv-03135-KAW
13   and TURTLE ISLAND RESTORATION
     NETWORK                                             NOTICE AND MOTION TO ADMIT
14                                                       EXTRA-RECORD EVIDENCE
15                 Plaintiffs,                           AND MEMORANDUM IN SUPPORT

16                      v.                                Date: Thursday, December 5, 2019
                                                          Time: 1:30pm
17   WILBUR ROSS, Secretary of Commerce, and              Place: 1301 Clay St., Oakland, CA
     NATIONAL MARINE FISHERIES SERVICE,                   Magistrate Judge: Honorable Kandis
18
                                                          Westmore
19                 Defendants.

20
21
22
23
24
25
26
27
28

     Motion to Admit Extra-Record Evidence
     Case No. 19-cv-03135-KAW
              Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 2 of 8



 1
        NOTICE OF MOTION AND MOTION TO ADMIT EXTRA-RECORD EVIDENCE
 2
            On December 5, 2019, at 1:30 p.m., or as soon thereafter as counsel may be heard before
 3
     the Honorable Magistrate Judge Kandis Westmore, Plaintiffs Center for Biological Diversity and
 4
     Turtle Island Restoration Network (“Plaintiffs”) will and do respectfully move this Court for an
 5
     Order to admit extra-record evidence in the above-captioned case. Plaintiffs seek to admit one
 6
     document titled “Biological and Conference Opinion on the Proposed Implementation of a
 7
     Program for the Issuance of Permits for Research and Enhancement Activities on Threatened and
 8
     Endangered Sea Turtles Pursuant to Section 10(a) of the Endangered Species Act” signed by the
 9
     National Marine Fisheries Service on December 21, 2017, available at
10
     https://repository.library.noaa.gov/view/noaa/17002.
11
            This Motion is based on this Notice and Motion, the following Memorandum of Points
12
     and Authorities, the attached declaration of Catherine Kilduff, and such oral and documentary
13
     evidence as may be presented at or before the hearing on the Motion. Plaintiffs attempted to
14
     resolve this issue with counsel for Defendants Wilbur Ross, the U.S. Secretary of Commerce,
15
     and the National Marine Fisheries Service (collectively, “Fisheries Service”) to avoid the need to
16
     file this Motion, but they were unable to do so. Counsel for the Fisheries Service indicated that
17
     the Fisheries Service opposes this motion.
18
                         MEMORANDUM OF POINTS AND AUTHORITIES
19
                                      STATEMENT OF THE ISSUE
20
            Plaintiffs seek an Order to admit a single document as extra-record evidence for the
21
     purpose of helping the Court understand if the agency decision at issue was arbitrary, capricious,
22
     or otherwise not in accordance with the Endangered Species Act (“ESA”), 16 U.S.C.
23
     § 1536(a)(2), and in violation of the Administrative Procedure Act (“APA”), 5 U.S.C.
24
     § 706(2)(A). Specifically, Plaintiffs ask the Court to admit a biological opinion that the Fisheries
25
     Service issued on December 21, 2017 regarding the effects of the agency’s sea turtle research
26
     program on threatened and endangered sea turtles. See Kilduff Decl., Ex. A. The extra-record
27
     evidence is necessary to determine if “the agency has considered all relevant factors and has
28
     Motion to Admit Extra-Record Evidence                                                        Page 1
     Case No. 19-cv-03135-KAW
                Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 3 of 8



 1
     explained its decision,” thus qualifying for a well-established exception to the rule that judicial
 2
     review of the agency actions at issue in this case is typically limited to the administrative record.
 3
     E.g., Lands Council v. Powell, 379 F.3d 738, 747 (9th Cir. 2004).
 4
                                              BACKGROUND
 5
            In this case, Plaintiffs challenge the Fisheries Service’s May 2019 decision to issue a
 6
     permit for longline fishing off the coast of California. See 84 Fed. Reg. 20,108 (May 8, 2019).
 7
     Plaintiffs also challenge a biological opinion issued by the Fisheries Service in July 2018 that
 8
     purports to analyze the impacts of the permit on endangered and threatened species, including
 9
     critically imperiled Pacific leatherback sea turtles. See generally AR 18 (hereafter “Longline
10
     Fishing Biological Opinion”). As relevant for this Motion, Plaintiffs allege that the agency
11
     ignored the best scientific data available on the number of nesting females when determining the
12
     permit would not jeopardize the continued existence of leatherback sea turtles. See Compl.
13
     ¶¶ 61–62, Dkt. No. 1.
14
            As explained in Plaintiffs’ opening summary judgment brief, the Fisheries Service has
15
     determined that the highly endangered status of Pacific leatherback sea turtles means that
16
     protecting adult females is especially crucial to provide the species with any chance of recovery.
17
     See Dkt. No. 26 at 9, n.4 (citing AR 127 at 04904 (Recovery Plan)).1 The Fisheries Service also
18
     determined that authorizing longline fishing under the permit would kill an adult female
19
     leatherback sea turtle from the Western Pacific population. Id. at 10. Accordingly, the Fisheries
20
     Service relied on the estimated number of nesting Western Pacific leatherbacks in its analysis of
21
     the effects of the longline permit. Id. The Fisheries Service used data through 2012, which gave
22
     “a population estimate of approximately 2,600 nesting females in the Western Pacific.” Id.
23
     (citing AR 18 at 01070 (Longline Fishing Biological Opinion)).
24
            However, new abundance estimates are available, and were available to the Fisheries
25
     Service during its consultation process. The agency developed an updated estimate of the number
26
            1
27           Page references are to the page number of the original document, not the page number
     generated by the ECF system.
28
     Motion to Admit Extra-Record Evidence                                                          Page 2
     Case No. 19-cv-03135-KAW
              Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 4 of 8



 1
     of nesting female leatherbacks in a separate biological opinion it issued in December 2017.
 2
     Kilduff Decl., Ex. A (hereinafter, “2017 Biological Opinion”). The 2017 Biological Opinion
 3
     concluded that there are just 562 nesting female leatherbacks. Id. at 108, 257. The outdated and
 4
     inaccurate information used for the Longline Fishing Biological Opinion fails to consider the
 5
     nearly 80 percent decline in nesting females, instead relying on a five-fold overestimate. Such
 6
     failure taints the underpinning assumption the Fisheries Service used to draw its conclusion that
 7
     the longline permit would not jeopardize the continued existence of leatherback sea turtles.
 8
             The abundance estimate is not in the administrative record before this Court because the
 9
     Fisheries Service failed to consider this relevant factor in forming its Longline Fishing
10
     Biological Opinion and it gave no reason or explanation why. The 2017 Biological Opinion
11
     demonstrates the Fisheries Service failed to consider the best available science, and falls well
12
     within a Ninth Circuit exception to the general rule limiting judicial review to the administrative
13
     record. As such, it is appropriate and necessary for the Court to consider this extra-record
14
     evidence when evaluating Plaintiffs’ claims and determining if the Fisheries Service’s action was
15
     arbitrary, capricious, or otherwise contrary to law. See 5 U.S.C. § 706(2).
16
                                               ARGUMENT
17
        I.      Standard of Review
18
             The ESA requires the Fisheries Service use only “the best scientific and commercial data
19
     available” when forming biological opinions. 16 U.S.C. § 1536(a)(2); Wild Fish Conservancy v.
20
     Salazar, 628 F.3d 513, 525 (9th Cir. 2010). Cases asserting the agency did otherwise, such as
21
     here, are reviewed under the standards of the APA, 5 U.S.C. § 706(2); Bennett v. Spear, 520 U.S.
22
     154, 177–78 (1997), and reviewing courts must conduct a “thorough, probing, in-depth review.”
23
     Or. Nat. Res. Council Fund v. Brong, 492 F.3d 1120, 1125 (9th Cir. 2007) (citations and internal
24
     quotation marks omitted). Courts must then set aside agency actions that are “arbitrary,
25
26   capricious . . . or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

27           The scope of judicial review under section 706(2) is generally restricted to the

28   administrative record. However, the Ninth Circuit recognizes that it “is both unrealistic and
     Motion to Admit Extra-Record Evidence                                                        Page 3
     Case No. 19-cv-03135-KAW
                 Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 5 of 8



 1
     unwise to ‘straightjacket’ the reviewing court with the administrative record” in all cases,
 2
     ASARCO, Inc. v. U.S. EPA, 616 F.2d 1153, 1160 (9th Cir. 1980), and has set out four well-
 3
     established exceptions to this general rule. Lands Council v. Powell, 379 F.3d 738, 747 (9th Cir.
 4
     2004) (quoting Sw. Ctr. for Biol. Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th Cir.
 5
     1996)). Namely, extra-record evidence is appropriate when: (1) necessary to determine “whether
 6
     the agency has considered all relevant factors and has explained its decision,” (2) “the agency
 7
     has relied on documents not in the record,” (3) “supplementing the record is necessary to explain
 8
     technical terms or complex subject matter,” or (4) “plaintiffs make a showing of agency bad
 9
     faith.” Lands Council, 379 F.3d at 749.
10
11      II.       The 2017 Biological Opinion Falls Well Within the First Exception to the
                  Record-Review Rule
12
              The 2017 Biological Opinion meets the first of these exceptions and should be admitted
13
     as extra-record evidence. It shows the Fisheries Service failed to include “the best scientific and
14
     commercial data available,” 16 U.S.C. § 1536(a)(2), and instead relied on outdated information
15
     and faulty assumptions to form its Longline Fishing Biological Opinion.
16
              The number of nesting leatherback sea turtles formed the basis of the Fisheries Service’s
17
     determination that the longline permit would not jeopardize the continued existence of this
18
     critically endangered species. See supra pp. 2–3; AR 18 at 01070 (Longline Fishing Biological
19
     Opinion stating the Fisheries Service analyzed the impact of the longline permit based on “a
20
     population estimate of approximately 2,600 nesting females in the Western Pacific.”). Plaintiffs
21
     argue that the agency’s failure to consider the best available scientific data demonstrating a
22
     nearly 80 percent decline in the number of nesting leatherbacks is one of the reasons why the
23
     Longline Fishing Biological Opinion is unlawful. The Court cannot determine the merits of this
24
     argument without an opportunity to view the evidence Plaintiffs claim the agency failed to
25
     consider.
26
              This information is not in the administrative record filed by the Fisheries Service
27
     precisely because the agency did not consider it in the decision under review. As such, it would
28
     Motion to Admit Extra-Record Evidence                                                          Page 4
     Case No. 19-cv-03135-KAW
              Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 6 of 8



 1
     “be impossible, especially [since] highly technical matters are involved, for the court to
 2
     determine whether the agency took into consideration all relevant factors unless it looks outside
 3
     the record to determine what matters the agency should have considered but did not.” ASARCO,
 4
     616 F.2d at 1160. In other words, the Court cannot adequately discharge its duty to engage in a
 5
     ‘substantial inquiry’ if it is required to take the agency’s word that it considered all relevant
 6
     matters.” Id.; see also Earth Island Inst. v. U.S. Forest Serv., 442 F.3d 1147, 1162 (9th Cir.
 7
     2006) (“We allow extra-record materials if necessary to determine whether the agency has
 8
     considered all relevant factors and has explained its decision.”) (internal quotation marks
 9
     omitted, abrogated on other grounds, Winter v. Nat. Res. Def. Council, 555 U.S. 7 (2008));
10
     Thompson v. U.S. Dept. of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (reviewing court may go
11
     outside the record “to determine whether the agency considered all the relevant factors”); Bair v.
12
     Cal. State Dep’t of Transp., 867 F. Supp. 2d 1058, 1068 (N.D. Cal. 2012) (similar).
13
            Plaintiffs do not seek inclusion of this evidence so the Court can “judge the wisdom of
14
     the agency’s action,” but rather, “to develop a background against which [the Court] can evaluate
15
     the integrity of the agency’s analysis” as required by the APA. San Luis & Delta-Mendota Water
16
     Auth. v. Locke, 776 F.3d 971, 993 (9th Cir. 2014) (citing ASARCO, 616 F.2d at 1160). The
17
     Fisheries Service’s analysis in the Longline Fishing Biological Opinion was based on outdated
18
     and inaccurate assumptions even though the agency had updated information; and the 2017
19
     Biological Opinion is necessary to illustrate this fact.
20
            This is precisely the type of extra-record information the Ninth Circuit allows to review
21
     claims under the APA. See Earth Island, 442 F.3d at 1161–62 (admitting extra-record evidence
22
     showing flaws in the agency’s approach to its analysis); see also See Pac. Coast Fed’n of
23
     Fishermen’s Ass’ns v. Nat’l Marine Fisheries Serv., 426 F.3d 1082, 1091–92 (9th Cir. 2005)
24
     (rejecting the argument that courts should “take [the agency’s] word that the species will be
25
     protected. . . . If this were sufficient, the [agency] could simply assert that its decisions were
26
     protective and so withstand all scrutiny”). For example, in Earth Island, the plaintiffs challenged
27
     an environmental analysis the Forest Service prepared for two post-fire logging projects, arguing
28
     Motion to Admit Extra-Record Evidence                                                           Page 5
     Case No. 19-cv-03135-KAW
              Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 7 of 8



 1
     that the agency overpredicted tree mortality, which would lead to many more trees being cut than
 2
     necessary to meet the project’s goals. 442 F.3d at 1152–53, 1160. To support their arguments,
 3
     the plaintiffs submitted extra-record, scientific evidence that identified errors in how the agency
 4
     assessed tree mortality. Id. at 1160–63. In determining that it could consider the documents, the
 5
     Ninth Circuit explained, “[w]e allow extra-record materials if necessary to ‘determine whether
 6
     the agency has considered all relevant factors and has explained its decision.’ Because Earth
 7
     Island’s expert declarations are offered for this purpose, they are properly before . . . this court
 8
     on review.” Id. at 1162 (citation omitted); see also Nat’l Audubon Soc’y v. U.S. Forest Serv., 46
 9
     F.3d 1437, 1447–48 (9th Cir 1993) (admitting extra-record evidence where plaintiffs alleged the
10
     agency neglected to consider important environmental consequences); Nat’l Wildlife Fed’n v.
11
     Nat’l Marine Fisheries Serv., No. 3:01-cv-00640-SI, 2015 U.S. Dist. LEXIS 11633, at *14–15
12
     (D. Or. Feb. 2, 2015) (admitting extra-record evidence in challenge to a biological opinion
13
     because the evidence “may be necessary to identify factors [the agency] did not consider”). The
14
     Court should consider the 2017 Biological Opinion in its review of the Longline Fishing
15
     Biological Opinion for the same reasons: the 2017 document reveals key errors in the Fisheries
16
     Service’s analysis, showing it failed to consider relevant factors or adequately explain its no-
17
     jeopardy finding for leatherback sea turtles.
18
                                               CONCLUSION
19
            The 2017 Biological Opinion fits well-within the standards for admitting extra-record
20
     evidence. The Court should therefore grant Plaintiffs’ Motion.
21
22
23
24
25
26
27
28
     Motion to Admit Extra-Record Evidence                                                           Page 6
     Case No. 19-cv-03135-KAW
               Case 4:19-cv-03135-KAW Document 27 Filed 09/12/19 Page 8 of 8



 1
     DATED: September 12, 2019                            Respectfully submitted,
 2
                                                          /s/ Catherine Kilduff
 3                                                        Catherine Kilduff (CA Bar No. 256331)
 4                                                        /s/ Kristen Monsell
 5                                                        Kristen Monsell (CA Bar No. 304793)
                                                          Miyoko Sakashita (CA Bar No. 239639)
 6                                                        CENTER FOR BIOLOGICAL DIVERSITY
                                                          1212 Broadway, St. #800
 7                                                        Oakland, CA 94612
                                                          Phone: (510) 844-7100
 8
                                                          Facsimile: (510) 844-7150
 9                                                        ckilduff@biologicaldiversity.org
                                                          kmonsell@biologicaldiversity.org
10                                                        miyoko@biologicaldiversity.org
11                                                        Attorneys for Plaintiffs Center for Biological
12                                                        Diversity and Turtle Island Restoration Network

13
14
15
16
                                                ATTESTATION
17
18
             I, Catherine Kilduff, am the ECF user whose identification and password are being used
19
     to file this MOTION TO ADMIT EXTRA-RECORD EVIDENCE. In compliance with L.R. 5-
20
     1(i), I attest that the other signatory has concurred in this filing.
21
22           DATED: September 12, 2019

23                                                                           /s/ Catherine Kilduff

24                                                                           Catherine Kilduff
25
26
27
28
     Motion to Admit Extra-Record Evidence                                                           Page 7
     Case No. 19-cv-03135-KAW
